Citation Nr: 1723928	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  07-12 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness.

2. Entitlement to service connection for a headache disability, to include as due to an undiagnosed illness.

3. Entitlement to service connection for a disability manifested by memory loss, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1990 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) following Board remands in January 2011 and April 2013.  This matter was originally on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida and Decision Review Officer decisions dated in October 2009 of the VA RO in Montgomery, Alabama and January 2012 of the VA RO in Atlanta, Georgia.  That is the RO that forwarded the case to the Board.  That rating decision denied reopening a final May 1999 rating decision.  The matter is back before the Board for decision.

The issues of entitlement to service connection for memory loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ) 

FINDINGS OF FACT

1. The Veteran does not have a respiratory disability attributable to service; the claimed disability is diagnosed and does not represent an undiagnosed illness or medically unexplained chronic multisymptom illness.

2. The Veteran does not have a headache disability attributable to service; the claimed disability is diagnosed and does not represent an undiagnosed illness or medically unexplained chronic multisymptom illness.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disability, to include as due to an undiagnosed illness, have not been met. 38 U.S.C.A. §§ 1110, 117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

2. The criteria for service connection for a respiratory disability, to include as due to an undiagnosed illness, have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (b).

The notice requirements were accomplished in an April 2005 letter that was provided before the May 2005 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claim.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A.§ 5103 (a) and 38 C.F.R. § 3.159 (b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary 38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues have been obtained.

The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  VA has associated with the claims folder records of the Veteran's VA outpatient treatment, his service treatment records and he was also afforded VA examinations in March 2011 for multiple impairments including headaches and respiratory conditions.  

The March 2011 VA examination addresses the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The agency of original jurisdiction (AOJ) substantially complied with the April 2013 remand directive by obtaining copies of the VA examinations and incorporating them into the claims file no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd,  Dyment v. Principi, 287 F.3d 1377 (2002).

Service Connection 

Under the applicable criteria, service connection may be granted for a disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; of incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and of a nexus between the in-service injury or disease and the current disability established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Where a Veteran who served for ninety days or more during a period of war develops certain chronic diseases to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303 (b). 

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117 (a)(1); 38 C.F.R. § 3.317 (a)(1). 

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  A "qualifying chronic disability" includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multi-symptom illnesses:  chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi-symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317 (a)(2)(i). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non- medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States. 38 C.F.R. § 3.317 (a)(2)(5). 

With claims for service connection for a qualifying chronic disability under 38 C.F.R § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004). 

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317. VAOPGCPREC 8-98. 

When determining whether a qualifying chronic disability became manifest to a degree of ten percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

The Court has also held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim"  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317,  but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110  is nevertheless warranted.  

The Veteran's service personnel records reflect active duty in the Southwest Asia Theater of operations during the Persian Gulf War.  As such, he is considered a Persian Gulf Veteran.  See 38 C.F.R. § 3.317.

Respiratory Disorder

With regard to the Veteran's claim for service connection for a respiratory disorder to include undiagnosed illness his service treatment records (STRs) were obtained and reviewed.  His STR's do not show that he reported, shortness of breath, chronic colds or asthma during active service.  The Veteran's re-deployment physical dated in May 1991, showed no complaints of a respiratory disorder.  Further he reported no cough or sinus infection on his re-deployment physical.  In June 1996, the Veteran's STRs show normal lungs and chest..  In May 2000, the Veteran had a physical for an over 40 PT Program, he reported no shortness of breath or chronic cough.

In VA treatment records dated September 1994, the Veteran complained of having colds, sinus congestion and post nasal drip.  VA treatment notes labelled Gulf War Examination showed spirometry testing dated January 1996 (and stamped with a date of June 1995) did show that the Veteran had a decreased forced vital capacity (FVC) and forced expiratory volume (FEV1) levels.  April 2009 VA treatment records listed bronchitis in the Veteran's medical history.  In March 2012, a VA otolaryngology treatment note showed that the Veteran doing better relative to his sinuses.  He was noted to have symptomatic improvement from his frontal sinus and ethmoid osteoma.  VA treatment notes show that the Veteran had a diagnostic impression of allergic rhinitis and reported shortness of breath in March 2013.  February 2017 VA treatment records showed that he was having good results from his CPAP machine which he uses every night.

Private treatment records dated August 1994 showed that the Veteran was treated for acute bronchitis.

The Veteran was afforded several VA examinations.  The VA examination in June 1995, which was of record at the last final decision noted that he reported having  developed asthma when he was in the Gulf.  A VA examination dated November 1997, noted that the Veteran did not have any difficulty breathing and spirometry testing was normal.

A VA examination dated March 2011 showed that the Veteran reported intermittent episodes of bronchitis associated with chest discomfort, coughing and wheezing.  He reported dyspnea with rest and exertion.  At the time of the VA examination his chest x-ray was unremarkable.  His lungs were clear to auscultation bilaterally.  There was no wheezing or rales or rhonchi.  The results of his pulmonary function test, added in April 2011, showed normal spirometry.  His lung volumes showed mild hyperinflation with air trapping, diffusing capacity was mildly reduced.  The VA examiner opined that the Veteran's service treatment records are negative for documentation of chronic respiratory symptoms and that the Veteran's recurrent bronchitis is less likely as not caused by or related to his service. 

The Veteran's wife submitted at statement dated September 2004, stating that since he returned from Desert Strom his health has deteriorated with regard to catching a cold, she reported that it takes two weeks for him to get over the symptoms.

The medical evidence reveals that the Veteran did not have chronic or undiagnosed respiratory illness but instead he had bouts of bronchitis and allergic rhinitis. Therefore, there is no undiagnosed illness from serving in the Gulf War. These are clinical diagnoses and the record does not show competent evidence that the Veteran has a related undiagnosed illness or medically unexplained chronic multisypmtom illness.  Although the Veteran and his daughter are competent to discuss observable symptoms, they are not competent to discuss whether the symptoms are due to a diagnosed disability or whether they represent symptoms without a pathology.  For these reasons, the Board finds that entitlement under 38 C.F.R. § 3.317 is not warranted.

There were no reports of respiratory problems during active service, only a report, by the Veteran that when he returned from the Gulf that he had asthma.  Lay statements can support chronic conditions and the Veteran and his wife are competent to report symptomatology but lay statements are not competent to diagnose whether the Veteran had asthma or whether he had a cold.  Their statements are credible to report what they observed but are given low probative weight.  The medical evidence of record is more probative and given greater weight is that the diagnostic testing revealed that his lung capacity and chest x-rays were normal.  There was one pulmonary function test where his lung function was low but there is no chronic showing that he has respiratory disorder.  

The Veteran appears to have a medical history that includes recurrent bronchitis and sinusitis.  Therefore the first prong of the test for service connection in met.  Under the facts of this case, the Board finds the April 2011 opinion contained in the examination reports are adequate.  Reading the report in its entirety, the Board finds that the examiner considering the accurate facts of this case prior to providing the opinion that the diagnosis/symptoms of bronchitis and allergic rhinitis were not attributable to service.

A preponderance of the evidence is against a finding that the Veteran has a respiratory disorder related to service.

Headache Disorder

In regard to entitlement to service connection for a headache disorder there was no report of headaches in the Veteran's STRs.  Medical records show that his headaches started around 1994, several years after separation from service.

Private treatment records dated October 1994, showed that the Veteran was treated for persistent post spinal tap headaches. 

VA treatment notes dated February 1998 showed a clinical history of the Veteran complaining of severe headaches since he returned from the Gulf.  A magnetic resonance imaging (MRI) and computed tomography (CT) of the brain, however, were normal.  VA treatment notes dated March 2007 showed once again and normal CT scan of the head.

With regard to his allegation of headaches the June 1995 VA examination noted that the type was unknown.  He reported that since he returned for Saudi Arabia he had experienced headaches.  There were no specific neurological findings relative to headaches.  A second VA examiner Dr. J.J., diagnosed the Veteran's headaches as tension headaches.

In December 1997 the Veteran once again complained of headaches starting two years prior to the examination happening twice per week.  He reported that he took over the counter Tylenol for the headaches. 

In October 2007 VA treatment notes show the Veteran reported that his headaches persisted but they were not as bad.  At a November 2011 neurology consultation the Veteran reported he had had headaches for the last 18 years.  He said that they began in 1993.  Initially he was seen at Atlanta VA Hospital in 1993 but treatment plan did not help according to the Veteran.  Subsequently, he was seen at Tuskegee VA Medical Center.  He had a CT in 2009, showing right maxillary polyps, sinusitis and polyps.  VA treatment notes regarding a speech pathology consult reported that the Veteran suffered a cerebrovascular accident (CVA) in May 2009.  He reported that he had a left occipital infarct. 

An MRI of the brain was conducted in 2010 which also showed maxillary polyps, sinusitis and mild ischemic changes in the brain.  He continued to complain of headaches localized to the frontal region and to the face.  The impression was that the Veteran had clinical and MRI findings of chronic sinusitis and polyps and mild ischemic changes on MRI of the brain.  He was to follow-up with and ENT and primary care to for monitoring for vascular disease risk factors.  Headaches continued to be a part of his medical history.  In March of 2013, VA treatment notes show his diagnostic impression continued to include headaches.  VA treatment  notes showed that with medication, the Veteran reported that his headaches and sinus problems improved. 

February 2016 VA treatment records including a brain CT which showed that the brain parenchyma maintained normal gray-white matter differentiation.  The ventricles and cerebral sulci were normal in caliber.  The orbital structures were symmetric and unremarkable.  There was focal low attenuation in the region of the anterior limb of the internal capsule bilaterally.  A March 2016 MRI of the brain showed no acute intracranial abnormality.  There were a few scattered punctuate T2 signal abnormalities in the periventricular and subcortical white matter that were most consistent with small vessel ischemic disease.  There was also bilateral basal ganglia lacunar infarcts mucosal and thickening in the inferior aspect of both maxillary sinuses.

Relative to VA examinations, the Veteran was afforded a VA examination dated May 1998, for psychological disorders, on this examination the Veteran had an AXIS III diagnosis of headaches, apparently migraines or related to sinus infections.  The report noted that there was no aura or seeing spots associated with the headaches, however, he did have nausea and diarrhea with the headaches.  He was not taking prescription medication at the time.

An April 2011 VA examination showed that the Veteran reported chronic headaches associated with photophobia and phonophobia.  He was taking Tramadol at the time of the examination with partial relief of symptoms.  The VA examiner opined that the Veteran's service records are silent for headaches and that they less likely as not caused by or related to his service.

The Veteran's daughter submitted a statement that since her father returned from the Middle East she noted that his health had declined.  She reported that he had headaches.  She is competent to make statements of what she in fact observed over the years but she admitted that she was 5 years old when he returned.  

The Veteran is competent to report the pain from headaches he noted that his headaches began when he returned from the Gulf but treatment records show that he was treated for post spinal tap headaches and also that he was treated for sinus headaches.  He has reported in the medical records that with medication and treatment his headaches subsided.  There are no neurological findings supporting a headache condition with the exception of sinus headaches.  The Veteran's headaches are not undiagnosed.  These are clinical diagnoses and the record does not show competent evidence that the Veteran has a related undiagnosed illness or medically unexplained chronic multisypmtom illness.  Although the Veteran and his daughter are competent to discuss observable symptoms, they are not competent to discuss whether the symptoms are due to a diagnosed disability or whether they represent symptoms without a pathology.  For these reasons, the Board finds that entitlement under 38 C.F.R. § 3.317 is not warranted.

The Veteran has reported ongoing headaches and various forms of treatment.  He does appear to have a current diagnoses of headaches that either result from sinuses or migraines, therefore, the first prong of the test is met for service connection.   His STR do not support a finding of headaches. The medical records show that his headaches began either following a spinal tap or relative to his sinus condition.  The evidence indicates that the headaches began several years after service.  Considering the evidence of record, the Board finds that the April 2011 VA opinion is adequate and the examiner addressed this history and outlined the evidence, but lay and medical, prior to providing her negative opinion.

A preponderance of the evidence is against a finding of service connection for a headache disorder.

ORDER
Service connection for a respiratory condition, to include as due to an undiagnosed illness, is denied.

Service connection for a headache condition, to include as due to an undiagnosed illness, is denied.

REMAND

With regard to the Veterans claim for memory loss, the Veteran was afforded a psychological evaluation in March 1998, which was within expected limits in measuring simple attention, executive functioning and language abilities. There was mild to moderate difficulties noted in his speed of information procession.  On memory tasks, he exhibited impaired encoding ability.  

VA treatment notes dated February 1998 showed that the Veteran reported memory loss since his returned from the Gulf.  The Veteran was afforded  a VA examination for PTSD in September 2009 of note was that his memory for remote, recent and immediate were all normal.  An October 2009 VA Speech Pathology consultation treatment note showed that the Veteran reported a cerebrovascular accident (CVA) in May 2009.  The Veteran brought records from and outside hospital to corroborate this.  These records are not in the record before the Board.  As these records appear relevant to this issue, the Board remand to seek these outstanding records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Obtain from the Veteran the provider of the private treatment he obtained when he suffered his May 2009 CVA.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate records would be futile. 
.

3. After accomplishing any additional development deemed appropriate, readjudicate the claim remaining on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case and given the opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


